Citation Nr: 1023121	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  06-12 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of cancer of the tongue, to include as due to 
exposure to herbicides.  

2.  Entitlement to service connection for postoperative 
residuals of cancer of the throat, to include as due to 
exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from December 1965 to November 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran served in Vietnam during the Vietnam Conflict; 
therefore, he is presumed to have been exposed to herbicides 
during service.  The record shows that he underwent surgery 
for excision of cancer of the tongue in September 2001.  In a 
record dated in April 2005, a private physician suggested 
that the disorder may have been related to the Veteran's 
exposure to Agent Orange (herbicide) in Vietnam.  Based on 
this evidence, the Board finds that VA's duty to assist the 
Veteran requires that he be examined to obtain a medical 
opinion as to whether his tongue cancer and any throat cancer 
were etiologically related to his exposure to herbicides 
during service.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claim of entitlement to 
service connection for tongue cancer and 
throat cancer, to include as due to herbicide 
exposure.  The RO must then obtain copies of 
the related records that are not already in 
the claims file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making reasonable 
efforts to obtain the identified records, the 
RO is unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to obtain; 
(b) briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO with 
respect to the claim; and (d) that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his representative 
must then be given an opportunity to respond.  

2.  The Veteran must be afforded a 
comprehensive examination to determine the 
severity and extent, and the etiology, of the 
postoperative residuals of excision of cancer 
of the tongue and cancer of the throat.  The 
claims file must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  Any indicated diagnostic 
tests and studies must be accomplished.  All 
pertinent symptomatology and findings must be 
reported in detail.  Following a review of 
the service and post-service medical records, 
the examiner must state whether the Veteran's 
military service, to include his in-service 
exposure to herbicides (Agent Orange) was a 
contributing factor in the development of 
cancer of the tongue and/or throat.  A 
complete rationale for all opinions expressed 
must be included in the examination report.  
If the examiner cannot provide the requested 
opinion without resorting to speculation, it 
must be so stated, and the examiner must 
provide the reasons why an opinion would 
require speculation.  The report prepared 
must be typed.  

3.  The RO must notify the Veteran that it is 
his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for the aforementioned examinations, 
documentation must be obtained and associated 
with the Veteran's claims file that shows 
that notice scheduling the examinations was 
sent to the Veteran's last known address.  
Documentation must also be obtained and 
associated with the Veteran's claims file 
that indicates whether any notice that was 
sent was received or returned as 
undeliverable.  

4.  Once the above actions have been 
completed, the RO must re-adjudicate the 
Veteran's claims on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a supplemental 
statement of the case must be provided to the 
Veteran and his representative.  After the 
Veteran has had an adequate opportunity to 
respond, the appeal must be returned to the 
Board for appellate review.  

No action is required by the Veteran until he receives 
further notice; however, the Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

